DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 2/28/22. Claims 1, 2, 7 and 16 have been amended. Claims 10 – 16 and 18 are withdrawn due to a restriction requirement. Claims 1 – 20 are now pending and are allowable.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 2/28/22. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stefan U. Koschmieder on 3/7/22.

The application has been amended as follows: 
Rejoin claims 10 – 16 and 18.

REASONS FOR ALLOWANCE
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of CHELAZZI, et al. (“Hydroxide nanoparticles for cultural heritage: Consolidation and protection of wall paintings and carbonate materials”; Journal of Colloid and Interface Science; 2012; Pages 1-8), of SHEN (US 4,844,164) and of YE et al (US 2021/0108493).

CHELAZZI discloses a process to treat carbonate objects comprising stones/rocks in order to protect them and preserve them as cultural heritage, the process comprising contacting the carbonate object with a composition comprising nanoparticles of Ca(OH)2 in an alcohol solvent as a dispersing medium, wherein the Ca(OH)2 nanoparticles act as a binder by interpenetrating the porous carbonate substrate and consolidating the carbonate.
CHELAZZI fails to teach to inject the Ca(OH)2 nanoparticles at a pressure of 250-2,000 psi, noting that doing so would likely damage or destroy the very object that CHELAZZI is trying to preserve. CHELAZZI also fails to teach a fractured subterranean formation having fractures and channels, and fails to teach to sustain fluid conductivity said fractures and channels.

Both SHEN and YE disclose processes wherein insoluble CA(OH)2  deposits on the walls of the borehole in a subterranean formation, thus sealing or plugging  the borehole and preventing fluids from penetrating the formation.
2  in order to sustain fluid conductivity in the fractures and channels of the carbonate formation rock in the fractured subterranean carbonate formation, which is the opposite of SHEN and YE.

The closest prior art of record fails to teach or render obvious the claimed method for treating a fractured subterranean carbonate formation having fractures and channels, comprising: injecting a composition comprising nanoparticles of Ca(OH)2 dispersed in an organic solvent into a wellbore present in the fractured subterranean carbonate formation at a pressure of from 250 to 2,000 psi to contact  a carbonate formation rock within the fractured subterranean carbonate formation with the composition, thus forming a treated rock having a hardness that is at least 10% greater than the carbonate formation rock, to thereby sustain fluid conductivity in the fractures and channels in the treated rock.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu (Walter) Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765